Citation Nr: 0605928	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  04-38 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for gastrointestinal 
disability, exhibited by epigastric pain, esophagitis, 
gastritis, hiatal hernia, and reflux.


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1, 1991 to 
May 13, 1991.  He had additional periods of active duty for 
training and inactive duty for training. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, that denied the veteran's claim of entitlement to 
service connection for gastrointestinal disability.
REMAND

Service medical records reflect that the veteran was treated 
for gastritis and other gastrointestinal complaints.  In his 
August 2000 application for compensation, he claimed that his 
gastrointestinal disability, that had been present since 
1984, was related to his period of active duty.  

In August 2001, a VA examiner diagnosed the veteran with 
gastrointestinal ailments, i.e. chronic esophagitis/gastritis 
with reflux and hiatal hernia.  However, the VA examiner's 
report does not opine as to whether the disorders had their 
onset in service or increased in severity during active duty.  

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center in Washington, D.C. for the 
following development:

1.  The claims folder should be returned 
to the physician who conducted the August 
2001 VA examination for review.  The 
physician should indicate whether the 
esophagitis/gastritis with reflux and/or 
hiatal hernia had their onset in service 
or increased in severity in service.  If 
either disability increased in severity, 
what was the degree of increase and 
specify whether that increase was due to 
the natural progress of the disability.  
The examiner should clearly indicate in 
his or her report that the file has been 
reviewed.  If that examiner is 
unavailable, another examiner should 
conduct the review.  

2.  Thereafter, the RO should re-
adjudicate the claim.  If the benefit 
sought is not granted, the veteran should 
be furnished a supplemental statement of 
the case and an opportunity to respond.  
The case should then be returned to the 
Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R.  § 20.1100(b) (2005).
 
 
 
 

